Citation Nr: 1123483	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  07-28 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic Type II diabetes mellitus.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a chronic left hip disorder to include arthroplasty residuals.  

3.  Entitlement to a chronic lung disorder claimed as the result of asbestos exposure.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to March 1958; from October 1961 to August 1962; and from August 1984 to May 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which denied compensation under the provisions of 38 U.S.C.A. § 1151 for "diabetes mellitus, nephropathy, and status-post left hip arthroplasty with degenerative arthritis due to prescribed steroid injections;" service connection for asbestosis lung disease; and a total rating for compensation purposes based on individual unemployability.  In July 2007, the Veteran submitted a notice of disagreement (NOD) with the denial of compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus; service connection for asbestosis lung disease; and a total rating for compensation purposes based on individual unemployability.  In August 2007, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In September 2007, the Veteran submitted a NOD with the denial of compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic left hip disorder and an Appeal to the Board (VA Form 9) from the denial of compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus; service connection for a chronic lung disorder; and a total rating for compensation purposes based on individual unemployability.  In March 2008, the RO, in pertinent part, readjudicated the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic hip disorder and confirmed the February 2007 rating decision.  In September 2008, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In January 2009, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2010, the Board requested an opinion from an independent medical expert (IME) in endocrinology.  In May 2010, the requested IME opinion was incorporated into the record.  In July 2010, the Veteran was provided with a copy of the IME opinion.  The accredited representative submitted additional argument.  

In December 2010, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in pulmonology.  In January 2011, the requested VHA opinion was incorporated into the record.  In February 2011, the Veteran was provided with a copy of the VHA opinion.  In February 2011, the accredited representative submitted additional argument.  

The issues of compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic left hip disorder; service connection for a chronic lung disorder claimed as the result of asbestos exposure; and a total rating for compensation purposes based on individual unemployability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In a July 2006 statement, the Veteran submitted an informal claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic hypertension.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO via the AMC for appropriate action.  


FINDINGS OF FACT

1.  On January 9, 2003, a VA primary care physician prescribed prednisone therapy for the Veteran based upon an assessment of myositis.  The Veteran was subsequently determined not to have myositis following VA electromyographic studies and a muscle biopsy.  

2.  On June 13, 2003, the Veteran was diagnosed by VA physicians with new onset Type II diabetes mellitus.  

3.  The Veteran was provided VA prednisone therapy without his informed written consent.  


CONCLUSION OF LAW

Chronic Type II diabetes mellitus was incurred as the result of VA medical treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic Type II diabetes mellitus.  This represents a complete grant of the benefit sought on appeal.  As such, no discussion of the Department of Veterans Affairs' (VA) duty to notify and assist is necessary.  

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic Type II diabetes mellitus is warranted as he was provided VA prednisone therapy without his informed consent.  The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received by the VA after October 1, 1997.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in pertinent part, that:

  (a)  Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -  
  (1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -  
  (A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or
  (B)  an event not reasonably foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2010) clarify that:

  (a)  Claims subject to this section - (1) General. Except as provided in paragraph (2), this section applies to claims received by VA on or after October 1, 1997. This includes original claims and claims to reopen or otherwise readjudicate a previous claim for benefits under 38 U.S.C. § 1151 or its predecessors. The effective date of benefits is subject to the provisions of § 3.400(i).  For claims received by VA before October 1, 1997, see § 3.358.

***

  (b)  Determining whether a veteran has an additional disability.  To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  
  (c)  Establishing the cause of additional disability or death.  Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.
  (1)  Actual causation required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  
  (2)  Continuance or natural progress of a disease or injury.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.
  (3) Veteran's failure to follow medical instructions.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.
  (d)  Establishing the proximate cause of additional disability or death.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  
  (1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and  
  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
  (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

A January 9, 2003, VA primary care clinic treatment record states that the Veteran complained of bilateral upper arm and shoulder pain.  An assessment of "recent onset of myositis of uncertain cause, involving both upper ext[remitie]s, sparing lower" was advanced.  The treating VA physician directed that the Veteran be "start[ed] on low dose prednisone (10 mg) since NSAIDs have been no help and refer to Rheumatology."  A January 2003 VA rheumatology evaluation notes an impression of "myositis, polymyalgia unlikely."  The physician directed "cont[inue] Prednisone, NSAIDs for symptomatic relief."  

A May 2003 VA treatment record states that: the Veteran had presented with sudden onset shoulder and thigh muscle pain in January 2003; "was put on prednisone at that time with improvement in his symptoms;" and underwent electromyographic study and a muscle biopsy which revealed findings consistent with non-specific myopathy.  Treating VA physicians noted that "we are planning to taper his prednisone by 1 mg every 2 weeks until we stop it completely."  A May 7, 2003, VA prescription record indicates that the Veteran was given a tapering prescription for "prednisone 1mg tab."  

A June 13, 2003 VA treatment record states that the Veteran complained of polyuria, polydipsia, and dry mouth.  He was noted to be on a "current dose of prednisone of about 6 mg daily."  An assessment of "new onset diabetic (no fam[ily history])" was advanced.  The treating VA physician commented "possibly tied to recent myositis in some fashion" and "prednisone certainly helped unmask."  

A June 13, 2003, document entitled "Medication Instructions for PREDNISONE 1MG TAB" notes that it was "printed for [the Veteran]."  Type II diabetes mellitus is not listed as among the noted side effects.  

VA clinical documentation dated in August 2003 states that the Veteran did not "meet the criteria of myositis or PMR based on [electromyographic study] and biopsy findings."  He was diagnosed with bilateral rotator cuff tendonitis and successfully treated with lidocaine injections.  

In his April 2006 claim, the Veteran related that he had been given prednisone therapy ordered by a VA physician and subsequently developed diabetes mellitus.  In a July 2006 written statement, the Veteran advanced that:

Several things have happened to me within the past four years.  I was prescribed the drug predison[sic], a steroid [on] May 7, 2003.  Since that date, I have been diagnosed with kidney disease, diabetes, high blood pressure, and bone decay.  I have had a total hip replacement surgery.  Several doctors have stated that these diseases are the result of the drug predison[sic].  

At a February 2007 VA examination for compensation purposes, the Veteran was reported to have been initially diagnosed with diabetes mellitus "in approximately 2003."  The Veteran was diagnosed with Type II diabetes mellitus.  The examiner commented that:

His diagnosis is justified and is stated precisely.  There is no functional impairment from his diabetes per say [sic].  The medical opinion is properly stated.  He is not currently having any symptoms or complaints related to his diabetes.  ...  He has not had any steroid injections in his knees.  He had one steroid injection in each shoulder.  I do not think, since this was a joint injection, that this is related to his development of diabetes.  There is no evidence that his treatment has shown any carelessness, negligence, lack of proper skill, error in judgment, or similar incidents of fault in the part of the department in causing his conditions.  

In a March 2007 written statement, the Veteran conveyed that:

See attached directions for prescription [Rx number to the Veteran] May 7, 2003.  This prescription issued by Dr. J[] Hammack for prednisone 1 mg tab quantity 504.  This prescription is for steroids.  I took 495 of this prescribed 1mg tabs before the doctor advised not to take any more, that was the morning they discovered that my blood sugar was over 400.  

A July 2007 addendum to the February 2007 VA examination report clarifies that:

I have reviewed my previous examination of 02/15/07 as well as this Veteran's claims folder.  He was prescribed prednisone starting in March of 2003 and the prescription would have lasted for approximately 112 days.  He was also diagnosed with diabetes mellitus in 2003 and it is as likely as not that the diabetes is related to his prednisone therapy.  

An August 2007 addendum to the February 2007 VA examination report clarifies that:

I have reviewed this gentleman's claims folder.  I have reviewed my examination from February 2007 and my opinion of 07/31/07.  Concerning his prednisone therapy and his diabetes, it was my opinion that it is as likely as not that his diabetes is related to his prednisone therapy.  In comment to the other questions surrounding that as to whether or not the disability is directly due to on part of the VA hospital (sic), I would state that diabetes is a recognized complication of prednisone therapy.  When one uses prednisone for long term treatment, you have to weigh the risk of the benefits of treatment for the disease processes being treated against the possible development of diabetes mellitus.  So, even though the possibility that he would develop diabetes could be reasonably foreseen, it is my opinion that, in this instance, the treating physician felt that the benefits of the therapy outweighed the possible risks of developing diabetes.  So, I think that the Veteran does have a disability which was related to prednisone which was prescribed by the VA, but I would not fault the VA on that decision since the prescribing physician most likely felt that the benefits of the therapy outweighed the possible risks.  The medication was not give at an improper dosage, so an incorrect dosage was not the cause of his developing diabetes.  He was given proper medical doses.  Treating medical conditions with the prednisone, it is necessary to give higher doses than just normal replacement therapy in order to treat the disease process.  In my opinion, his medication was not given at or above ten times the proper dosage, but he was given the proper dosage for the condition that was being treated.  

In his September 2007 Appeal to the Board (VA Form 9), the Veteran asserted that:

I was never given any information from the [VA medical center (VAMC)] that my prednisone use would lead to my developing diabetes.  The negligence by the VAMC was a lack of informed consent.  

The report of a March 2008 VA examination for compensation purposes states that:

In 2003, in May, the Veteran was started on prednisone on a tapering dose by the VA Primary Care Clinic because of what had been diagnosed as osteoarthritis in both knees.  ...  After reviewing his X-rays, the Pathology report, talking at length with the Veteran, and looking at the data that he brought with him today, it is my opinion that the prednisone was administered appropriately, it was administered in a proper dose with a tapering regime, and the only concerns that I have is that he was give the medication and did not receive the instructions as to the side effects until approximately five weeks later and those times are documentable.  ...  I do think that it would have been expeditious for any instructions regarding the precautions and side effects to have been provided with or prior to the administration of the prednisone.  (emphasis added)

At the September 2008 videoconference hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been prescribed prednisone by a VA physician; received a written statement "concerning the side effects of the prednisone" dated June 13, 2003, and was subsequently found to have elevated blood sugar and diagnosed with diabetes mellitus.  He stated that "I never have received a diagnosis as to why they're giving [the prednisone] to me."  BVA hearing transcript at p. 5.

The May 2010 IME opinion conveys that the Veteran's records had been reviewed.  The physician opined that:

The claimant asserts that he developed chronic diabetes mellitus secondary to the VA's negligence in prescribing prednisone and subsequently failing to properly monitor him.  

I have been asked to furnish an opinion with respect to the following questions:

1.  Whether the Veteran's VA treatment between January 2003 and August 2003, including the diagnosis of myositis and the prescription of prednisone, was performed within appropriate medical standards.  

2.  Whether it is more likely than not that the cause of the Veteran's chronic diabetes mellitus was carelessness, negligence, lack of proper skill, error in judgment; or similar instance of fault on the part of the VA; or an event not reasonably foreseeable; i.e., would a reasonable health care provider not have considered diabetes an ordinary risk of the treatment provided; was the risk the type of risk that a reasonable health care provider would have disclosed to the patient.  

The claimant presented to the VA on December 21st, 2002 complaining of dizziness and bilateral shoulder pain.  The dizziness was the main issue addressed on that visit.  He then returned to the VA on Jan 12th, 2003, complaining of bilateral arm pain.  The assessment was myositis, an ANA and CPK were drawn and the patient was next seen by his PCP on Jan 9th, 2003.  At that time, it was noted that the ANA was negative and the CPK was elevated at 511 (upper limit of normal being 232).  He had muscle tenderness, was diagnosed with myositis, started on prednisone 10 mg daily and referred to rheumatology.  Over the next few months, he was seen on many occasions.  The etiology of the muscle pain was never clear but was significant enough for him to undergo a muscle biopsy, the results of which were non-specific.  He gradually improved and at one point on August 25, 2003, the muscle pain was thought to be due to bilateral rotator cuff tendonitis/bursitis because it was immediately relieved by an injection of lidocaine into the area.  This was followed by an injection of depomedrol into the same area.  By this time, the patient's prednisone had been tapered to where he was no longer taking it.  Some notes state he had improved on the prednisone and some notes say he was no different while taking the prednisone.  

***

Regarding his diabetes mellitus, the claimant had an early morning glucose (7:12AM) of 145 mg/dl on July 1, 2002, thus, likely fasting.  This would indicate the presence of diabetes at that time if it were confirmed on a 2nd occasion.  At 8:20 PM Jan 2nd, 2003, a glucose was 157 mg/dl and a glucose of Jan 9th, 2003 at 8:47 AM was 155 mg/dl.  These values strongly suggest that the patient indeed had diabetes mellitus prior to prednisone treatment.  The next glucose measure was overtly elevated at 296 mg/dl at 10:08 AM on April 16th, 2003.  He was diagnosed as a new onset diabetic on June 13, 2003 and started on glyburide at that time.  ...  

It is well recognized that steroids including prednisone can "unmask" diabetes, so-called steroid-induced diabetes.  Although such patients as illustrated by the claimant will improve and often normalize after the steroids are stopped, they are at an increased risk of developing diabetes in the future.  It is somewhat uncommon for this fairly low dose of prednisone of 10 mg daily to cause frank diabetes in a patient with prior normal or even borderline glucose levels.  

In my opinion, in response to the 2 questions to which I am asked to respond.  

1.  Whether the Veteran's VA treatment between January 2003 and August 2003, including the diagnosis of myositis and the prescription of prednisone, was performed within appropriate medical standards.  

Although the diagnosis of myositis was not clear and this question would be best answered by a rheumatologist, I believe that the diagnosis of myositis and the prescription of prednisone were performed within appropriate medical standards.  

***

2.  Whether it is more likely than not that the cause of the Veteran's chronic diabetes mellitus was carelessness, negligence, lack of proper skill, error in judgment; or similar instance of fault on the part of the VA; or an event not reasonably foreseeable; i.e., would a reasonable health care provider not have considered diabetes an ordinary risk of the treatment provided; was the risk the type of risk that a reasonable health care provider would have disclosed to the patient.  

a.  In my opinion, the patient's chronic diabetes mellitus is/was not simply due to the prednisone therapy.  It is highly likely that he had diabetes mellitus undiagnosed prior to therapy which then worsened following prednisone therapy.  The fact that he became hypoglycemic due to his therapy for the diabetes during and shortly after the prednisone therapy was discontinued helps confirm the reversibility of diabetes induced by prednisone therapy.  Long term worsening of diabetes is simply the natural history of the disease.  

b.  A reasonable health care provider would certainly know that diabetes is an ordinary risk of prednisone therapy, and a June 13th, 2003 note by the PCP indicating that "prednisone certainly helped unmask the diabetes" indicates that he was aware of this.  A reasonable health care provider may not have necessarily disclosed this to the patient when starting on a relatively low dose of prednisone therapy as was done in this case.  I don't see from the records that this risk was disclosed to the patient.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 is warranted for chronic Type II diabetes mellitus as his VA prednisone therapy was performed without him be told that the onset of diabetes mellitus is a known side effect of prednisone therapy and his informed consent to such treatment.  

To obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show that a "qualifying additional disability" was actually caused by the treatment furnished by the VA, and a proximate or direct cause that is either a fault on the part of the VA or an event not reasonably foreseeable.  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, a claimant must show either (1) the VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) the VA furnished the care, treatment, or examination without the Veteran's informed consent.  

Initially, the Board observes that the Veteran has been diagnosed by VA physicians with additional disability to include Type II diabetes mellitus secondary to his 2003 VA prednisone therapy.  While the IME opinion advances that the onset of the Veteran's chronic diabetes mellitus may have occurred concurrent with or just prior to the start of his VA prednisone therapy and "not simply due to the prednisone therapy," the physician acknowledged that prednisone therapy is a known cause of diabetes mellitus and the Veteran neither exhibited overtly elevated glucose levels nor was diagnosed with chronic diabetes mellitus until after the commencement of his VA prednisone therapy.  Given such findings, the Board finds that the Veteran's chronic diabetes mellitus is etiologically related to his VA prednisone therapy.  

The Veteran asserts that he did not consent to the VA prednisone therapy.  He stated that he would have refused the treatment had he known that there was a significant risk of developing chronic diabetes mellitus.  
The provisions of 38 C.F.R. § 17.32 (2010), in pertinent part, direct that:

  (c)  General requirements for informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  
  (d)  Documentation of informed consent.
  (1)  The informed consent process must be appropriately documented in the health record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: 
  (i)  Require the use of sedation; 
  (ii)  Require anesthesia or narcotic analgesia; 
  (iii) Are considered to produce significant discomfort to the patient; 
  (iv)  Have a significant risk of complication or morbidity; or 
  (v)  Require injections of any substance into a joint space or body cavity.  
  (vi) [Reserved by 74 FR 34503] 
  (2)  A patient or surrogate will sign with an "X" when the patient or surrogate has a debilitating illness or disability, i.e., significant physical impairment and/or difficulty in executing a signature due to an underlying health condition(s), or is unable to read and write.  When the patient's or surrogate's signature is indicated by an "X," two adults must witness the act of signing.  By signing, the witnesses are attesting only to the fact that they saw the patient or surrogate and the practitioner sign the form. The signed form must be filed in the patient's health record.  A properly executed VA-authorized consent form is valid for a period of 60 calendar days.  If, however, the treatment plan involves multiple treatments or procedures, it will not be necessary to repeat the informed consent discussion and documentation so long as the course of treatment proceeds as planned, even if treatment extends beyond the 60-day period.  If there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.  (Emphasis added).  

The VA examination reports and the IME opinion uniformly establish that the onset of chronic diabetes mellitus is a known side effect of prednisone therapy.  Such disability clearly constitutes "a significant risk of complication or morbidity" associated with prednisone therapy and necessitates that a patient's signed informed consent be obtained prior to the VA treatment.  38 C.F.R. § 17.32(d)(1)(iv) (2010).  The claims files are devoid of any informed written consent by the Veteran to the VA prednisone therapy.  The VA examination reports and the IME specifically note that there was no documentation that the Veteran was informed of the side effects of prednisone therapy until after he had taken the steroid for several weeks.  The Veteran has indicated that he was unaware of even the nature of the disorder being treated by the prednisone therapy and would have not consented to such treatment had he been aware of the risk of developing diabetes mellitus.  The Veteran's testimony and written statements as to the lack of his informed consent to the VA prednisone therapy are competent, credible and probative.  

The probative evidence of record does not establish the Veteran's informed written consent to the VA prednisone therapy.  38 C.F.R. § 17.32 (2010).  See Halcomb v. Shinseki, 23 Vet. App. 234 (if adequacy of the informed consent process is raised, lay assertions of not being informed of the potential, reasonably foreseeable complications that occurred must be addressed).  Therefore, the Board concludes that compensation under the provisions of 38 C.F.R. § 1151 for chronic Type II diabetes mellitus is now warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for chronic Type II diabetes mellitus is granted.  


REMAND

The January 2011 VHA opinion directs that:

Dr. Wagoner indicates in his note on 5/13/2009 that the patient had mesothelioma but then makes an addendum indicating that the patient denies any prior history of mesothelioma, chest surgery or biopsy.  ... It would be reasonable to ask the patient if he has or has not been diagnosed with mesothelioma.  If he has, then a pathology report and treatment records should be available and should be requested for review.  

The Veteran should be requested to provide specific information as to whether he has had mesothelioma.  He should also be asked to provide any medical records pertaining to treatment for his lung disorders that are not already of record or provide sufficient information and authorization such that VA can request the records on his behalf.  

The Veteran has submitted a timely NOD with the denial of compensation under 38 U.S.C.A. § 1151 for a chronic left hip disorder to include arthroplasty residuals.  The RO has not issued a SOC which addresses the Veteran's NOD.  The United States Court of Appeals for Veterans Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The assignment of a total rating for compensation purposes based on individual unemployability requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Accordingly, consideration of this claim is deferred.

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and request that he state whether he has been diagnosed with and treated for mesothelioma.  If so, he should provide information as to his mesothelioma diagnosis and treatment, including the names and addresses of all health care providers.  He should also be asked to provide any other medical records pertaining to treatment for his lung disorders that are not already of record or provide sufficient information and authorization such that VA can request the records on his behalf.  
Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Then issue a SOC to the Veteran and the accredited representative which addresses the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for a chronic left hip disorder to include arthroplasty residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC with a substantive appeal.  

3.  Then readjudicate the issues of the Veteran's entitlement to service connection for a chronic lung disorder claimed as the result of asbestos exposure and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and the accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


